Citation Nr: 9936131	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left hand numbness, as 
secondary to service-connected disability shell fragment 
wound scars to the left arm, wrist, shoulder, and neck.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from September 1966 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1994 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for left hand 
numbness.  

By rating decision in November 1996, the RO granted service 
connection for post-traumatic stress disorder (PTSD) with a 
10 percent evaluation, effective from August 2, 1996.  The 
veteran filed a timely notice of disagreement to the 10 
percent evaluation in February 1997 and a statement of the 
case was issued in February 1998.  By rating decision in 
February 1998, the RO granted an increased evaluation of 30 
percent for service-connected PTSD, effective from August 2, 
1996.  The veteran filed a timely VA Form 9, substantive 
appeal, in April 1998.  By rating decision in April 1999, the 
RO granted an increased evaluation of 50 percent for service-
connected PTSD, effective from June 5, 1998.  In a statement, 
dated in May 1999, the veteran stated that he wished to drop 
his appeal with regard to PTSD.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b) (1999).  Therefore, the 
issue of an increased evaluation for service-connected PTSD 
is not before the Board.  

The Board further notes that the veteran filed a timely 
notice of disagreement in August 1996 to the September 1995 
RO rating decision, which denied service connection for 
hypertension.  A statement of the case was issued in November 
1996.  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 C. 
F.R. § 20.200 (1999).  A substantive appeal must either 
indicate that the appeal is being perfected as to all issues 
addressed in the statement of the case, or must specifically 
identify the issues appealed.  38 C.F.R. § 20.202 (1999).  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mailed the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1999).  
Therefore, to timely perfect his appeal, the veteran needed 
to submit a substantive appeal prior to January 1997.  The 
record contains no substantive appeal on this issue and, 
therefore, the issue of service connection for hypertension 
is not currently before the Board.  


FINDING OF FACT

There is no competent medical evidence of record of a nexus 
between the veteran's current cervical spine spondylosis with 
left arm radiculopathy and any incident of the veteran's 
military service, including as secondary to service-connected 
shell fragment wound scars of the left arm, wrist, shoulder, 
and neck.  


CONCLUSION OF LAW

The claim of entitlement to service connection for left hand 
numbness, diagnosed as left arm radiculopathy due to cervical 
spine spondylosis, is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's separation medical examination in August 1968 
noted no abnormalities of the upper extremities or spine.  On 
a report of medical history, completed at the same time, the 
veteran reported no history of injury or pain in the neck or 
left upper extremity.  Although the veteran's service medical 
records contain no record of an inservice shrapnel wound, an 
award letter for the Army Commendation Medal for Heroism, 
dated in January 1968, noted that, during an attack on 
January 30, 1968, the veteran continued to administer 
"medical treatment to his wounded comrades...although he 
became wounded himself."  

In February 1994, the veteran filed an initial claim for VA 
benefits for service connection for numbness in his left hand 
due to a shell fragment wound of the left shoulder and neck.  

A VA orthopedic examination was conducted in August 1994.  
The veteran reported increased neck and left arm pain, with 
radiation across the left shoulder into the left forearm and 
the index and middle fingers.  Physical examination of the 
left hand and wrist revealed a one-centimeter laceration over 
the radial aspect of the wrist with several other small 
puncture wounds, which had all healed without tenderness.  
Foraminal compression testing was positive with paresthesia 
down the left arm.  Sensation was decreased in the index and 
middle finger.  Flexion and extension of the fingers of the 
left hand was satisfactory without lag.  The examiner 
provided diagnoses of moderately symptomatic cervical spine 
spondylosis with left arm radiculopathy and minimally 
symptomatic small shrapnel fragment wounds of the left wrist 
and arm.  

A VA general medical examination was also conducted in August 
1994.  The veteran reported a shrapnel wound to the left 
shoulder and neck in January 1968, with some retain metallic 
fragments.  He stated that he had some pain in the left 
shoulder and neck, but indicated that the main problem was 
numbness of the fingers of his left hand of approximately 6 
years duration.  Neurologic examination was non-focal.  The 
examiner noted three tiny scars on the left forearm and 
wrist, which the veteran attributed to shrapnel removal.  The 
examiner noted no atrophy of the muscles, and function of the 
hand was intact.  No diagnosis with reference to the 
veteran's hand was provided.  

By rating decision in December 1994, the RO granted service 
connection for shell fragment wound scars of the left arm, 
wrist, shoulder, and neck, and denied service connection for 
cervical spine spondylosis with left arm radiculopathy 
(claimed as left hand numbness).  In his notice of 
disagreement, received in January 1995, the veteran stated 
that pressure on his scars caused an increase in the numbness 
in his hand.  

In a statement, received in February 1997, in support of the 
veteran's claim for an increased evaluation for PTSD, the 
veteran stated that he developed numbness in his index and 
middle fingers of the left hand in 1988.  He stated that he 
sought treatment from a private physician and was provided 
with a diagnosis of inflammation of the nerves with the 
possibility of something rubbing on the nerve bundle.  
Medication was prescribed and the pain subsided and became 
tolerable, but numbness continued.  

At VA outpatient treatment in September 1997, the veteran 
reported that he had spondylitis due to metal retained in his 
left side from Vietnam with numbness in his left index and 
middle finger.  The examiner provided no diagnosis with 
regard to the complaints of left upper extremity pain and 
numbness.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") has held that compensation can be awarded for 
a nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a). Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The veteran has submitted evidence of a current disability, 
manifested by numbness in his left hand.  The VA examination 
in August 1994 noted a diagnosis of cervical spine 
spondylosis with left arm radiculopathy.  

Although the veteran's service medical records contain no 
record of his in-service shrapnel wound, the veteran was 
awarded a commendation for heroism in January 1968 due to his 
actions during service, even though he was wounded.  The 
veteran reported that he sustained shrapnel wounds to his 
left shoulder, arm, and neck during this incident.  The 
veteran's shell fragment wound scars of the left arm, wrist, 
shoulder, and neck were granted service connection in 
December 1994.  

However, the record contains no competent medical evidence 
providing a nexus between the veteran's shell fragment wound 
scars or any incident of service and his current diagnosis of 
cervical spine spondylosis with left arm radiculopathy 
(claimed as left hand numbness).  Although the veteran stated 
that pressure on the scars caused increased numbness in his 
left hand, the medical evidence attributes the numbness to 
cervical spine spondylosis.  There is no competent medical 
evidence of record that the cervical spine spondylosis was 
due to a shell fragment wound or any incident of the 
veteran's military service.  In addition, the veteran 
reported that the numbness in his left hand did not begin 
until 1988, twenty years after his discharge from service.  
Without competent medical evidence of a nexus between the 
veteran's cervical spine spondylosis with left arm 
radiculopathy (claimed as left hand numbness) and any 
incident of military service, including as secondary to his 
service-connected shell fragment wound scars, the veteran's 
claim cannot be well grounded.  

ORDER

Entitlement to service connection for left hand numbness, 
diagnosed as left arm radiculopathy due to cervical spine 
spondylosis, is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

